Crew III, J. (concurring in part and dissenting in part).
Although I agree with the majority that defendant had an obligation to advise plaintiffs of their right to select independent counsel of their choosing, I respectfully dissent as to the issue of coverage. To be sure, as the majority points out, an “additional insured” traditionally enjoys the same coverage and protection as the named insured, and there admittedly are many situations under the policy at issue for which the partnership would be afforded coverage. In my view, however, the inquiry here focuses on whether the policy at issue extends coverage to the partnership in one particular situation, i.e., vicarious liability for Jane Szary’s alleged negligence, and that query, in turn, is answered not by reference to the language found in the “Insuring Agreements” section of the policy but, rather, by analysis of the language contained in the relevant endorsement amending the original policy provisions. In that regard, the relevant provisions of the “Claims Made” endorsement are as follows:
“In consideration of the payment of the premium, it is agreed that, notwithstanding any other contrary provision of the policy, the policy is amended to provide as follows. . .
“In addition to the coverage this policy provides to the physician, the policy will also provide coverage equal to the limits of liability of this policy to the physician’s ENTITY under the following circumstances and subject to the following limitations:
“b. A claim is made against the ENTITY based on the conduct of a physician insured by [defendant] or the conduct of an ADDITIONAL NAMED INSURED or an ADDITIONAL INSURED for whom such ENTITY is responsible; and
*708“c. The CLAIM IS OTHERWISE covered under this policy.”
The foregoing language, in my view, in no way “excludes” coverage under the policy but, rather, defines the circumstances under which additional coverage may be provided to the partnership—namely, where an individual seeks to hold the partnership liable for the conduct of an additional named insured or an additional insured. Inasmuch as Szary is neither an additional named insured nor an additional insured under the policy, the policy simply does not provide coverage to the partnership for her negligent conduct, and the general provisions of the policy, no matter how expansively construed, cannot override the effect of the “Claims Made” endorsement. That said, it necessarily follows that defendant cannot be compelled to satisfy the underlying judgment upon a claim of untimely notice of disclaimer.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as granted the motion of plaintiff OB/GYN Health Center Associates, LLP for partial summary judgment and as declared that defendant had no obligation to advise plaintiffs of their right to counsel of their own choosing; motion denied to said extent and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.